DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 and 02/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 01/18/2022 has been entered and fully considered.
In light of applicant's amendment filed 01/18/2022, the 35 U.S.C § 101 rejection have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,171,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in .

Walker, U.S. Pub. Number 9,704,143 A1, discloses transaction messages are used including a transaction and the sender's digital signature of the transaction. The transaction is digitally signed by the sender's private key to create a digital signature for verifying the sender's identity to the network nodes.

Gupta, U.S. Pub. Number 2006/0064372 B2, discloses recognizing the common account identifier as being associated with more than one account; and determining, which of the at least two transaction accounts to access for processing the transaction (e.g. one of the first and second transaction account identifiers may be forwarded to the respective first and second transaction accounts based on the determining step; and the transaction may be processed via the selected transaction account).
	Although the combination of Walker and Gupta discloses verifying that both the first transaction and the second transaction were signed with the at least the first private key to verify that the one or more digital transaction items are committed and available for the order exchanging the one or more digital transactional items within the claimed invention as a whole.
	Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the act of receive an order to execute a trade of at least one transactional item associated with a first account, wherein the order, the first account, and a second account are associated with a common identifier; cryptographically sign, using a cryptographic key, a first transaction to transfer the at least one transactional item from the first account to the second account; cryptographically sign, using the cryptographic key, a second transaction that includes the order; verify that the first transaction and the second transaction were both cryptographically signed using the cryptographic key; and authorize placement of the order on an exchange if the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491